                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

RONALD SPADDY and SHERNETTE              *
MONTGOMERY,                              *
                                         *
                Plaintiffs,              *
                                         *
        v.                               *                    Civil Action No. 15-cv-11809-IT
                                         *
MASSACHUSETTS APPEALS COURT; *
PHILLIP RAPOZA, in his individual        *
capacity; MARK GREEN, CHIEF              *
JUSTICE of the MASSACHUSETTS             *
APPEALS COURT, in his official capacity, *
and PAULA M. CAREY, CHIEF                *
JUSTICE of the TRIAL COURT, in           *
her official capacity,                   *
                                         *
                Defendants.              *

                                            JUDGMENT
                                         September 30, 2019

        Plaintiffs Ronald Spaddy and Shernette Montgomery brought claims against the

Massachusetts Appeals Court; Phillip Rapoza, former Chief Justice of the Massachusetts

Appeals Court, in his individual capacity; Mark Green, the current Chief Justice of the

Massachusetts Appeals Court, in his official capacity;1 and Paula M. Carey, Chief Justice of the

Trial Court, in her official capacity.

    1. Count 1 is a claim by Plaintiffs Spaddy and Montgomery against Chief Justice Green and

        Chief Justice Carey for prospective equitable, injunctive, and declaratory relief for

        violations of 42 U.S.C. § 1981. The parties agreed during the September 25, 2019,




1
 The Second Amended Complaint [#39] refers to Scott Kafker, who was then the Chief Justice
of the Massachusetts Appeals Court and was being sued in his official capacity. Since then,
Chief Justice Mark Green replaced Scott Kafker and the docket was amended to reflect that
change. Elect. Clerk’s Notes [#97].
   hearing that if summary judgment is entered as to Counts 2 and 6, judgment should also

   enter on Counts 1 and 4. Accordingly, in light of the court’s resolution of Counts 2 and 6,

   judgment is entered on Count 1 in favor of Chief Justice Green and Chief Justice Carey.

2. Count 2 is a claim by Plaintiffs Spaddy and Montgomery against Chief Justice Rapoza

   for discriminatory treatment in violation of 42 U.S.C. § 1981. Judgment is entered in

   favor of Defendant Rapoza, per the court’s Memorandum & Order [#114].

3. Count 3 is a claim by Plaintiff Spaddy against Chief Justice Green for discrimination

   based on race, relying on a disparate impact theory, in violation of 42 U.S.C. § 2000e-2.

   Plaintiff withdrew Count 3 in open court on January 22, 2019. Elect. Clerk’s Notes [#97].

4. Count 4 is a claim by Plaintiff Spaddy against Chief Justice Green for discriminatory

   treatment based on race, in violation of 42 U.S.C. § 2000e-2. For the reasons explained in

   Count 1, judgment is entered in favor of Defendant Chief Justice Green.

5. Count 5 is a claim by Plaintiff Spaddy against Chief Justice Rapoza for discrimination

   based on race, relying on a disparate impact theory, in violation of Mass. Gen. Laws ch.

   151B. Plaintiff withdrew Count 5 in open court on January 22, 2019. Elect. Clerk’s Notes

   [#97].

6. Count 6 is a claim by Plaintiff Spaddy against Chief Justice Rapoza for discriminatory

   treatment based on race, in violation of Mass. Gen. Laws ch. 151B. Judgment is entered

   in favor of Chief Justice Rapoza, per the court’s Memorandum & Order [#114].



IT IS SO ORDERED.

September 30, 2019                                             /s/ Indira Talwani
                                                               United States District Judge
